

 S653 ENR: To provide for the establishment of the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 653IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the establishment of the Special Envoy to
		  Promote Religious Freedom of Religious Minorities in the Near East and South
		  Central Asia. 1.Short
			 titleThis Act may be cited as
			 the Near East and South Central Asia Religious Freedom Act of 2014.2.Special envoy To
			 promote religious freedom of religious minorities in the Near East and
			 South
			 Central Asia(a)AppointmentThe
			 President may appoint a Special Envoy to Promote Religious Freedom of
			 Religious
			 Minorities in the Near East and South Central Asia (in this Act referred
			 to as
			 the Special Envoy) within the Department of State. The Special
			 Envoy shall have the rank of ambassador and shall hold the office at the
			 pleasure of the President.(b)QualificationsThe
			 Special Envoy should be a person of recognized distinction in the field of
			 human rights and religious freedom and with expertise in the Near East and
			 South Central Asia.3.Duties(a)In
			 generalThe Special Envoy shall carry out the following
			 duties:(1)Promote the right
			 of religious freedom of religious minorities in the countries of the Near
			 East
			 and the countries of South Central Asia, denounce the violation of such
			 right,
			 and recommend appropriate responses by the United States Government when
			 such
			 right is violated.(2)Monitor and
			 combat acts of religious intolerance and incitement targeted against
			 religious
			 minorities in the countries of the Near East and the countries of South
			 Central
			 Asia.(3)Work to ensure
			 that the unique needs of religious minority communities in the countries
			 of the
			 Near East and the countries of South Central Asia are addressed, including
			 the
			 economic and security needs of such communities.(4)Work with foreign
			 governments of the countries of the Near East and the countries of South
			 Central Asia to address laws that are discriminatory toward religious
			 minority
			 communities in such countries.(5)Coordinate and
			 assist in the preparation of that portion of the report required by
			 sections
			 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151n(d)
			 and 2304(b)) relating to the nature and extent of religious freedom of
			 religious minorities in the countries of the Near East and the countries
			 of
			 South Central Asia.(6)Coordinate and
			 assist in the preparation of that portion of the report required by
			 section
			 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6412(b))
			 relating to the nature and extent of religious freedom of religious
			 minorities
			 in the countries of the Near East and the countries of South Central
			 Asia.(b)CoordinationIn
			 carrying out the duties under subsection (a), the Special Envoy shall, to
			 the
			 maximum extent practicable, coordinate with the Assistant Secretary of
			 State
			 for Population, Refugees and Migration, the Ambassador at Large for
			 International Religious Freedom, the United States Commission on
			 International
			 Religious Freedom, and other relevant Federal agencies and officials.4.Diplomatic
			 representationSubject to the
			 direction of the President and the Secretary of State, the Special Envoy
			 is
			 authorized to represent the United States in matters and cases relevant to
			 religious freedom in the countries of the Near East and the countries of
			 South
			 Central Asia in—(1)contacts with
			 foreign governments, intergovernmental organizations, and specialized
			 agencies
			 of the United Nations, the Organization of Security and Cooperation in
			 Europe,
			 and other international organizations of which the United States is a
			 member;
			 and(2)multilateral
			 conferences and meetings relevant to religious freedom in the countries of
			 the
			 Near East and the countries of South Central Asia.5.ConsultationsThe Special Envoy shall consult with
			 domestic and international nongovernmental organizations and multilateral
			 organizations and institutions, as the Special Envoy considers appropriate
			 to
			 fulfill the purposes of this Act.6.SunsetThis Act shall cease to be effective beginning on October 1, 2019.7.FundingOf the amounts appropriated or otherwise
			 made available to the Secretary of State for Diplomatic and Consular
			 Programs for fiscal years 2015 through 2019, the Secretary of State is
			 authorized to provide to the Special Envoy $1,000,000 for each such fiscal
			 year
			 for the hiring of staff, the conduct of investigations, and necessary
			 travel to
			 carry out the provisions of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate